Name: Commission Regulation (EC) NoÃ 793/2009 of 31Ã August 2009 amending Regulation (EC) NoÃ 595/2004 laying down detailed rules for applying Council Regulation (EC) NoÃ 1788/2003 establishing a levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 1.9.2009 EN Official Journal of the European Union L 228/7 COMMISSION REGULATION (EC) No 793/2009 of 31 August 2009 amending Regulation (EC) No 595/2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural markets (Single CMO Regulation) (1), and in particular Articles 85 and 192, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (2) as amended by Regulation (EC) No 258/2009 (3), provided for Member States to report annually on the extent of quota utilisation, the distribution of the unused quota to producers, and where relevant, on the collection of levy due from producers for the purpose of supporting the Commissions supervision of the implementation of the quota system and in particular in the context of the reports to be provided by the Commission to the European Parliament and the Council before the end of 2010 and 2012. (2) Council Regulation (EC) No 1788/2003 (4), the rules of which have been taken over by Regulation (EC) No 1234/2007, changed the role of the Member States and the Commission in respect of the surplus levy and as a result the Commission is not fully aware of issues arising in levy collection. As such information is required in order to develop a comprehensive evaluation of the regime and its implementation, it is appropriate that Member States provide relevant information for each of the periods since 2003/2004. (3) In order that Member States can communicate the relevant information in a uniform manner, it is necessary that a template giving the detailed specification for the data is established. (4) Regulation (EC) No 595/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 595/2004 is amended as follows: 1. in Article 27, paragraph 4 is replaced by the following paragraphs 4, 5 and 6: 4. Before 1 October each year, the Member States shall communicate to the Commission a report concerning quota utilisation and levy collection in respect of the 12-month period finishing on 31 March of the same calendar year. Member States shall communicate an update of the report to the Commission before 1 December to include relevant newly available information. 5. The report referred to in paragraph 4 shall include information on the reallocation of unused quota including the number of producers to whom allocations were made and the basis for the allocations. Member States shall include in the report at least the information referred to in Part 1 of Annex IIa. In the case of the report to be communicated before 1 October 2009, it shall provide the relevant information in respect of both the 2008/2009 and the 2007/2008 12-month periods. 6. The report referred to in paragraph 4 shall state the amount of surplus levy paid to date to the competent authority, number of producers contributing to the payment of the surplus levy to date, the amount and the number of cases where levy is yet to be paid, and the amount and number of cases where the surplus levy has been deemed impossible to collect due to bankruptcy or producers definitive incapacity to pay. Member States shall communicate the relevant information in the format set out in Part 2 of Annex IIa. The report to be communicated before 1 October 2009 shall include the details in respect of levy collection for each 12-month period from 2003/2004 onwards, or in the case of Member States who first implemented the Regulation after 2003/2004, details as regards each 12-month period of implementation. Each subsequent report shall update the position in respect of the collection of any surplus levy previously reported as not yet paid.; 2. after Annex II an Annex IIa is inserted, the text of which is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 94, 31.3.2004, p. 22. (3) OJ L 81, 27.3.2009, p. 19. (4) OJ L 270, 21.10.2003, p. 123. ANNEX ANNEX IIa Report referred to in Article 27(4) PART 1 Information in respect of 12-month period ending 31 March 20 ¦ including both delivery and direct sales 1. Number of producers who exceeded their available quota before reallocation of quota in accordance with Article 79 of Regulation (EC) No 1234/2007. 2. Amount of excess deliveries and direct sales by producers included in point 1 (kgs) before reallocation of quota in accordance with Article 79 of Regulation (EC) No 1234/2007. 3. Number of producers who have used less than their available quota. 4. Amount of the quota unused by producers included in point 3 (kgs). 5. Total number of producers required to contribute to payment of surplus levy after reallocation of unused quota in accordance with Article 79 of Regulation (EC) No 1234/2007. PART 2 A. INCLUDE DELIVERY + DIRECT SALES Period Total number of producers required to contribute to levy Number of producers in respect of whom all levy due paid to competent authority Number of producers in respect of whom all levy due not yet paid to competent authority Number of producers included in (d) where levy due is being pursued by administrative process Number of producers included in (d) where levy due is being pursued by legal process Number of producers included in (d) in respect of whom the levy charged is subject to challenge through legal process Number of producers included in (d) in respect of whom levy deemed impossible to collect others (add a comment) (a) (b) (c) (d) (e) (f) (g) (h) (i) 2003/2004 2004/2005 2005/2006 2006/2007 2007/2008 2008/2009 2009/2010 2010/2011 2011/2012 2012/2013 2013/2014 2014/2015 NB: Columns (e) to (i) are sub-total of column (d). B. INCLUDE DELIVERY + DIRECT SALES Period Total amount of levy due for period Amount of levy paid to competent authority Amount of levy due not yet paid to competent authority Amount of levy due included in (d) being pursued by administrative process Amount of levy due included in (d) being pursued by legal process Amount of levy due included in (d) which is subject to challenge through legal process Amount of levy included in (d) deemed impossible to collect others (add a comment) (a) (b) (c) (d) (e) (f) (g) (h) (i) 2003/2004 2004/2005 2005/2006 2006/2007 2007/2008 2008/2009 2009/2010 2010/2011 2011/2012 2012/2013 2013/2014 2014/2015 NB: Columns (e) to (i) are sub-total of column (d).